Citation Nr: 9903910	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to September 1969.

This appeal originates from a decision dated in December 
1990, by the Portland, Oregon, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for post-traumatic stress disorder and assigned a 30 percent 
rating.  On initial review by the Board in May 1994, this 
case was remanded to the RO for additional development to 
include VA examinations.  Thereafter, the veteran's rating 
was increased from 30 to 50 percent in a November 1994 
decision, effective from the date of his original claim.  The 
case was returned to the Board and again remanded for missing 
medical records and another examination.  In August 1996, the 
Board denied the claim for an increased disability evaluation 
for post-traumatic stress disorder.  The veteran appealed to 
the United States Court of Veterans Appeals (Court).

An Order of the Court in May 1998 granted the motion by the 
Secretary of VA and vacated the Board's decision.  The Court 
remanded the case to the Board for further proceedings 
consistent with the Court's Order.  [redacted].


REMAND

The Court's Order noted inadequacies in the reasons and bases 
provided by the Board in the August 1996, decision.  It was 
noted that the Board, pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) had determined that the veteran's 
PTSD was productive of only considerable social and 
industrial adaptability meriting a 50 percent disability, but 
had not adequately explained why the appellant's PTSD which 
was shown in the record to "materially" contribute to his 
"serious" employment handicap, was productive of only 
considerable social and industrial adaptability rather than 
severe impairment of social and industrial adaptability.  

The Court also noted that the veteran had been diagnosed with 
personality disorders which were not service connected.  
There was no medical evidence in the record distinguishing 
the symptoms of the appellant's service-connected PTSD from 
symptoms attributable to his personality disorders.  In such 
a case, VA regulations clearly dictate that when it is not 
possible to separate the effects of the service-connected 
condition and the nonservice-connected condition, reasonable 
doubt on the issue is to be resolved in the appellant's 
favor.  38 C.F.R. § 3.102; 61 Fed. Reg 52698 (October. 8 
1996).  The Board was directed on remand to consider these 
regulations and provide an adequate statement of reasons or 
bases for any conclusions made.

Finally, the Court noted that during the course of this 
appeal, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. § 
4.130, effective November 7, 1996.  Under the new regulation, 
the evaluation criteria have substantially changed, focusing 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment.

The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  The 
veteran must be evaluated under the more favorable of the two 
criteria. 

Accordingly, pursuant to the Court's Order, this case is 
REMANDED for the following action:

After undertaking any additional 
development deemed appropriate, including 
obtaining and reviewing the veteran's 
vocational rehabilitation folder and/or 
scheduling the veteran for another VA 
PTSD examination to attempt to 
distinguish the symptoms attributable 
solely to PTSD, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  In so 
doing, the RO should consider the 
following regulations:  38 C.F.R. 
§ 3.102; 61 Fed. Reg 52698 (October. 8 
1996).  The RO should further consider 
the rating criteria in effect for the 
evaluation of psychiatric disorders prior 
to and as of November 7, 1996, and assign 
an evaluation pursuant to the version of 
the regulations most favorable to the 
appellant.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto. Thereafter, the case should be returned to the 
Board, if in order. The appellant need take no action until 
otherwise notified, but he and/or his representative may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


